Case 1:20-cv-13819-RMB-SAK Document 41 Filed 07/08/21 Page 1 of 2 PageID: 748
                                                       [Docket Nos. 11-16]


                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  STEPHEN LAWLESS, et al.,
  individually and on behalf of
  all individuals similarly
  situated,                                 Civil No. 20-13819 (RMB/SAK)

                   Plaintiffs,
                                            ORDER
        v.

  AURORA CANNABIS INC., et al.,

                   Defendants.



      This matter comes before the Court on the Motions to Appoint

Lead Plaintiff by Plaintiffs Marcel Benson and Ruth Benson (the

“Bensons”) [Docket No. 11]; Sean O’Connell [Docket No. 12]; Jeff

Chang and Kelly Chang (the “Changs”) [Docket No. 13]; Lazaris Tanos

[Docket No. 14]; Lawrence Oberti [Docket No. 15]; and Anthony

Weiland,     Stephen   H.   Dunkleberger,   and     Piergiorgio   Piga   (the

“Aurora Investor Group” or “Group” and, collectively, “Movants”)

[Docket No. 16]. For the reasons expressed in the Opinion of

today’s date, the Court will grant, in part, the Aurora Investor

Group’s Motion [Docket No. 16] and deny the rest.

      IT IS on this 7th day of July 2021, hereby:

      ORDERED that the Aurora Investor Group’s Motion [Docket No.

16] is GRANTED insofar as the Aurora Investor Group is APPOINTED

LEAD PLAINTIFF; and it is further
Case 1:20-cv-13819-RMB-SAK Document 41 Filed 07/08/21 Page 2 of 2 PageID: 749



      ORDERED      that   the   Court   reserves     judgment    on   the    Aurora

Investor Group’s Motion [Docket No. 16] insofar as the Court will

not yet appoint lead counsel; and it is further

      ORDERED that the other Movants’ Motions [Docket Nos. 11-15]

are hereby DENIED; and it is further

      ORDERED      that   the    Aurora       Investor   Group   shall      file   a

supplemental brief, not to exceed ten (10) double-spaced pages, by

no later than July 31, 2021 addressing the concerns set forth in

the Court’s Opinion; and it is finally

      ORDERED that the Aurora Investor Group’s Motion [Docket No.

16]   shall   be    ADMINISTRATIVELY      TERMINATED     pending      the   Group’s

supplemental briefing.


                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                          2
